Citation Nr: 1760044	
Decision Date: 12/26/17    Archive Date: 01/02/18

DOCKET NO.  09-47 970	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a heart condition, to include left ventricular hypertrophy, claimed as due to service-connected diabetes mellitus, type II.   


REPRESENTATION

Veteran represented by:	Robert V. Chisholm, Chisholm Chisholm, & Kilpatrick


ATTORNEY FOR THE BOARD

J.L. Reid, Associate Counsel






INTRODUCTION

The Veteran had active service in the U.S. Army from April 1968 until November 1978, including active service in the Republic of Vietnam.  Additionally, the Veteran is a Purple Heart recipient. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in  St Petersburg, Florida (hereinafter, Agency of Original Jurisdiction (AOJ)).  

The case was previously before the Board most recently, in April 2016 when the claim was denied on the merits.  The Veteran promptly appealed the case to the U.S. Court of Appeals for Veterans Claims (CAVC or Court) which vacated in pertinent part, the 2016 Board decision with respect to the claim for heart condition, to provide the Veteran a medical opinion that is adequate for rating purposes.  The case returns to the Board for further adjudication. 

The appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems. 

The Board notes that the Veteran originally filed a claim for service connection for coronary artery disease.  In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the United States Court of Appeals for Veterans Claims (CAVC) held that, in determining the scope of a claim, the Board must consider the claimant's description of the claim; symptoms described; and the information submitted or developed in support of the claim.  Accordingly, given that the record reflects cardiac diagnoses other than coronary artery disease the Board has amended the issue on appeal as entitlement to service connection for a heart condition, to include left ventricular hypertrophy (LVH).  




FINDING OF FACT

The probative medical evidence of record establishes that the Veteran's heart condition is proximately due to, or caused by his service-connected diabetes mellitus, type II. 


CONCLUSION OF LAW

The criteria for entitlement to service connection for a heart condition, to include left ventricular hypertrophy, to include as secondary to service-connected diabetes mellitus, type II have been met.  38 U.S.C. §§ 1110, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.310 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.  In this regard, the Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran). 

Service Connection

The Veteran is seeking service connection for heart disease, including ischemic heart disease, as due to his in-service herbicide exposure, to also include as due to his service-connected diabetes mellitus, type II, peripheral neuropathy of the upper and lower extremities, and posttraumatic stress disorder (PTSD).  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

While the Veteran primarily asserts that his heart condition is due to his diabetes mellitus, type II, the Veteran also asserts that his heart condition is possibly the result of exposure to herbicides during active duty service in the Republic of Vietnam.  The law provides that "a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent... unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during service."  38 U.S.C. § 1116(f); 38 C.F.R. § 3.307.   

At the outset, the Board notes that the Veteran's service personnel records including his receipt of the Vietnam Service Medal with Bronze Star provide evidence of the Veteran's active service in the Republic of Vietnam.  Thus, through his service, exposure to an herbicide agent is presumed. That being said, as the claims file does not include a current diagnosis of any heart condition encompassing the definition of ischemic heart disease, the provisions applying to this presumption do not apply.  38 U.S.C. § 1116(f); 38 C.F.R. §§ 3.307, 3.309(e).   

Service connection may also be granted, on a secondary basis, for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995) (holding that service connection on a secondary basis requires evidence sufficient to show that the current disability was caused or aggravated by a service-connected disability).  In order to prevail under a theory of secondary service connection, there must be: (1) evidence of a current disorder; (2) evidence of a service-connected disability; and, (3) medical nexus evidence establishing a connection between the service-connected disability and the current disorder.  See Wallin v. West, 11 Vet. App. 509, 512 (1998). 

The record includes a November 1970 notation where the Veteran indicated that he occasionally experienced pains in his chest.  Conversely, at the Veteran's 1978 separation examination he was deemed normal in all categories.  An October 1978 chest x-ray and electrocardiogram (EKG), conducted just prior to separation, were normal.

Pertinent to the claim, a February 2008 VA examination for diabetes mellitus, heart, and peripheral nerve conditions noted that an EKG revealed normal sinus rhythm with anterior vascular block and an echocardiogram showed LVH.  The Veteran was diagnosed with coronary artery disease, less likely as not caused by or related to service-connected diabetes.  A February 2008 addendum to the VA examination, provided by a different VA examiner, shows a diagnosis of severe concentric LVH, more likely than not caused by or related to concentric hypertension.  The diagnosis of coronary artery disease was not noted in the addendum.

An April 2008 treatment report showed that the Veteran had elevated blood pressure and diabetes, noting that he was "at risk" for coronary artery disease.  A diagnosis of coronary artery disease was not shown in the Veteran's problem list. 

A May 2008 VA treatment note referenced findings of LVH and mitral valve narrowing from the February 2008 echocardiogram and VA examination.  In light of these findings, additional diagnostic testing in the form of a chemical stress test and EKG were ordered.  A June 2008 consent form informed the Veteran that the radionuclide stress test was performed to help detect blockages in the coronary arteries and assess the severity of any such blockages.  Results of the June 2008 diagnostic stress test showed no ischemic ST changes, and the Veteran was stated to be negative for ischemia by EKG criteria.  Ischemic heart disease and coronary artery disease were not diagnosed at that time.  Thus, while the Veteran was diagnosed with coronary artery disease during a February 2008 VA examination, additional testing in the form of a radionuclide stress test and EKG did not confirm the diagnosis of coronary artery disease or ischemic heart disease. 

A February 2010 VA examination showed that the Veteran had chest pain with no evidence of ischemic heart disease.  Diagnostic testing included an echocardiogram.  A February 2010 VA treatment report identified mild LVH shown on the echocardiogram. 

A July 2011 VA examination showed no history of ischemic heart disease or coronary artery disease, and a July 2011 echocardiogram showed normal sinus rhythm without evidence of infarction.  Cardiac hypertrophy was stated to be less likely than not caused by or related to ischemic heart disease.  A July 2011 VA cardiac treatment report noted LVH and aortic valve sclerosis without stenosis and trivial insufficiency.

Pursuant to the Board's March 2014 remand, the Veteran was afforded an updated VA examination in May 2014 to further clarify whether he had a current diagnosis of ischemic heart disease or coronary artery disease.  A May 2014 VA examination included diagnostic testing via echocardiogram.  The Veteran was noted to have LVH with no functional impairment.  This was stated to be an incidental finding on the echocardiogram, and was not ischemic heart disease.  The VA examiner opined, based on diagnostic testing that day and a review of the evidence, to include the June 2008 VA stress test, that there has been no evidence of coronary artery disease on any objective testing.  Insomuch as LVH was identified, the VA examiner indicated that it was not related to service or secondary to service-connected conditions.

The case was then remanded from the CAVC on the basis that the previous opinions obtained are inadequate for failing to address whether the Veteran's LVH is related to service or a service-connected disability.  

In accordance with that directive, the Board sought an advisory medical opinion in August 2017. The examiner concluded that while the Veteran exhibited risk factors for ischemic heart disease, there does not appear to be any evidence of active ischemic heart disease.  Specifically, the examiner noted that the Veteran's non-specific finding of LVH does not suggest ischemic heart disease. 

Responsive to the Board's second question, the examiner opined that it is at least as likely as not that the Veteran's heart condition, LVH, is proximately due to or caused by his service-connected diabetes mellitus, type II.  Pertinently, the examiner stated that:

"The patient has left ventricular hypertrophy.  There is an association between LVH and diabetes and between LVH, and this is so-called "diabetic LVH."  However, the most common cause of LVH is hypertension, and there is documentation that the patient had hypertension.  So, all that is possible to say is to state with some certainty that the LVH was caused by the diabetes and hypertension, (50% or greater possibility).  The other conditions listed such as PTSD are associated with ischemic heart disease as risk factors, but as the patient does not have evidence of ischemic heart disease, I don't believe there's any connection in this particular patient." 

Moreover, as the examiner points out, the Veteran's heart condition cannot clearly and separately be attributed to the Veteran's service-connected diabetes mellitus, type II, or to his nonservice-connected hypertension.  Thus, the Board will consider all of the Veteran's symptoms associated with his heart condition as attributed to his service-connected diabetes mellitus, type II, in rendering an evaluation for the same.  See Mittleider v. West, 11 Vet. App. 181 (1998).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  

Accordingly, entitlement to service connection for a heart condition, to include LVH is warranted, as the condition is proximately due to or caused by his service-connected diabetes mellitus, type II.  38 U.S.C. §§ 1110, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.310 (2017).


ORDER

Entitlement to service connection for a heart condition, to include left ventricular hypertrophy is granted. 





____________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


